DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: Page 2, lines 10 and 12 and page 4, lines 21 and 23 all recite “plats” instead of “plates”.  
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites “plats” instead of “plates”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmon (U.S. Patent No. 8024881) in view of Dewey (GB 153724).  Redmon teaches a projector screen 10 comprising: a rectangular frame 12; two folding posts 18 secured to a rear end of the frame using a plurality of first screws 164; and a screen 20 attached to a front end of the frame.  The applicant is directed to review figure 2.  Redmon teaches that the screen 20 is attached to the front of the frame via couplers. Redmon teaches the salient features of the claimed invention except for using screws to attach the screen to a front end of the frame. Dewey teaches on page 1, lines 56-75 that the screen is attached to the frame using screws. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Dewey for the purpose of proper tensioning using readily available fasteners. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the same type of screw for the front/back for the purpose of reducing the number of different parts.  Regarding claim 2, fig. 1 of Redmon depicts two first folding mechanisms 54 disposed on each of top and bottom of the frame. Regarding claim 4, fig. 1 of Redmon depicts two second folding mechanisms 54 disposed on either side of the frame respectively.  Regarding claim 6, Redmon teaches, in figure 2, two third folding mechanisms 122 disposed on either post.

Allowable Subject Matter
Claims 3, 5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mathieson (U.S. Patent No. 10474024) and Unno (U.S. Publication No. 2010/0079860) teaches a collapsible projection screen with a folding frame. Zhang (CN 106292156) teaches using the same screw to attach multiple items, including the screen, to the frame.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852